DETAILED ACTION
Claims 1-10 were rejected in the Office Action mailed 10/07/2020. 
Applicant filed a response, amended claims 1 and 3, and added new claim 13 on 12/18/2020. 
Claims 1-10 and 13 are pending. 
Claims 1-10 and 13 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2009/0114417) (Nakayama) in view of Yaguchi et al. (US 2015/0017441) (Yaguchi) and Chiba et al. (JP 2012087238A) (Chiba), taken in view of evidence provided by Burdzy et al. (US 2013/0287980) (Burdzy) and Lortz et al. (US 2003/0150838) (Lortz).
Chiba et al. (JP 2012087238A) (Chiba) is cited in the IDS filed 02/02/2021. Applicant has provided a machine translation of Chiba. Citations to Chiba may be found in the machine translation provided by Applicant.
Regarding claims 1, 7, and 9
Nakayama teaches an electric wire and cable comprising a sheath made of a radiation-resistant non-halogen flame-retardant resin composition including 30 to 300 parts by weight of metal hydroxide blended into 100 parts by weight of an ethylene polymer (i.e., base polymer) (Nakayama, abstract; claim 1). Given Nakayama does not require additional flame retardants, it is clear the flame retardant consists of the metal hydroxide. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Nakayama teaches the electric wire (i.e, insulated wire) comprises a plurality of copper conductors 1 covered with an insulator 2, wherein the insulator 2 is formed of the radiation-resistant non-halogen flame-retardant resin composite (Nakayama, [0051]; FIG. 1). As shown in FIG. 1 of Nakayama, the insulator (i.e., insulation layer) covers an outer periphery of the conductor. 
Nakayama teaches the ethylene polymer includes blended low-density polyethylene and ethylene-butene copolymer (Nakayama, [0038]). 
Nakayama does not explicitly teach the amount of low-density polyethylene or the amount of ethylene-butene copolymer in the ethylene polymer (A) or the inclusion of amorphous silica with a specific surface area in the flame-retardant resin composition (B).

With respect to the difference, Yaguchi (A) teaches an elastomer composition for an insulated wire and insulated cable (Yaguchi, abstract; [0003]), wherein the elastomer composition comprises a base polymer comprising an ethylene-α-olefin copolymer, such as ethylene-butene copolymer, and LDPE (Yaguchi, [0032-0034]; [0041-0042]). 
Yaguchi teaches the LDPE has a melting point of 108ºC (Yaguchi, see Table 1 remarks on page 6).
Yaguchi teaches the base polymer comprises 0% by weight to 50% by weight to LDPE and not less than 50% by mass of ethylene-α-olefin copolymer (Yaguchi, [0035]; [0042]). 
As Yaguchi expressly teaches, the ethylene-α-olefin copolymer comprises not less than 50% by mass, such as 60-75% by mass, of the base polymer from the viewpoint of elongation and mechanical strength (Yaniguchi, [0036]; [0039]).

In light of the motivation of using not less than 50% by mass of an ethylene-α-olefin copolymer and not more than 50% by mass of LDPE as provided by Yaguchi, it therefore would have been obvious to one of ordinary skill in the art to use not less than 50% by mass of ethylene-butene copolymer and not more than 50% by mass of LDPE in the ethylene polymer of Nakayama, from the viewpoint of elongation and mechanical strength, and thereby arrive at the claimed invention. 
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, the polyolefin resin comprises 50 parts by weight LDPE and 50 parts by weight ethylene-butene copolymer.
	
	With respect to the difference, Chiba (B) teaches a flame-retardant resin composition for an insulated wire (Chiba, [0001]; [0005]), wherein the resin composition comprises a metal hydroxide as a flame retardant (Chiba, [0016]). 
	Chiba further teaches the resin composition comprises silica, preferably silica having a BET specific surface area of 50 to 380 m2/g, such as Aerosil 130 (Chiba, [0022]). Chiba teaches the amount of silica in the resin composition is preferably 3 to 7 parts by mass (Chiba, [0022]). 
	In view of evidence provided by Burdzy, Aerosil 130 is amorphous silica (Burdzy, [0045]). In view of evidence provided by Lortz, Aerosil 130 possesses a BET specific surface area of 130 m2/g (Lortz, [0041]). 

	As Chiba expressly teaches, a flame-retardant resin composition containing an optimum amount of silica produces uneveneness due to silica on the surface of the wire, therefore the contact area between the electric wires becomes smaller which makes it difficult to fuse even in a high temperature environment (Chiba, [0034]; [0022]). 
	Chiba and Nakayama in view of Yaguchi are analogous art as they are both drawn to flame retardant compositions for insulated wires. 
	In light of the motivation of including silica in the flame-retardant resin composition as provided by Chiba, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include 3 to 7 parts by mass of Aerosil 130 based on 100 parts of the flame-retardant resin composition in the flame-retardant resin composition of Nakayama in view of Yaguchi, in order to prevent fusion, and thereby arrive at the claimed invention.

Regarding claim 2
Nakayama further teaches coloring agents, such as carbon black in an amount of 10 parts by mass, can be added to the resin composition (Nakayama, [0049] Table 1-3). 

Regarding claim 13
Nakayama in view Yaguchi and Chiba teaches all of the limitation of claim 1 above. Nakayama does not explicitly teach the melting point of the LDPE of the ethylene polymer. 
With respect to the difference, Yaguchi teaches an elastomer composition for an insulated wire and insulated cable (Yaguchi, abstract; [0003]), wherein the elastomer 
Yaguchi teaches the LDPE has a melting point of 108ºC (Yaguchi, see Table 1 remarks on page 6).
Yaguchi and Nakayama in view of Yaguchi and Chiba are analogous art as they are both drawn to compositions comprising polyolefin base polymers for use in insulated wires and insulated cables. 
 In light of the disclosure of using a LDPE having a melting point of 108ºC as provided by Yaguchi, it therefore would have been obvious to one of ordinary skill in the art to use a LDPE having a melting point of 108ºC as the LDPE in the ethylene polymer of Nakayama in view of Yaguchi and Chiba, in order to produce an insulated wire with predictable success, as Yaguchi teaches LDPE having a melting point of 108ºC is suitable for use in a resin composition for an insulated wire, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).

Claims 3-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2009/0114417) (Nakayama) in view of Yaguchi et al. (US 2015/0017441) (Yaguchi) and Chiba et al. (JP 2012087238A) (Chiba), taken in view of evidence provided by Burdzy et al. (US 2013/0287980) (Burdzy) and Lortz et al. (US 2003/0150838) (Lortz).
Chiba et al. (JP 2012087238A) (Chiba) is cited in the IDS filed 02/02/2021. Applicant has provided a machine translation of Chiba. Citations to Chiba may be found in the machine translation provided by Applicant.
Regarding claims 3-4, 8, and 10

It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Nakayama teaches the cable is formed by covering a plurality of copper conductors 1 with an insulator 2 and forming a sheath 3 on the insulator 2, wherein the insulator 2 and the sheath 3 are both formed of the radiation-resistant non-halogen flame-retardant resin composition (Nakayama, [0052]; FIG. 2). As shown in FIG. 2 of Nakayama, the insulator (i.e., insulation layer) covers an outer periphery of the conductor and therefore forms an insulated wire. Further, FIG. 2 shows the sheath is formed around the insulated wire. 
Nakayama teaches the ethylene polymer includes blended low-density polyethylene and ethylene-butene copolymer (Nakayama, [0038]). 
Nakayama does not explicitly teach the amount of low-density polyethylene or the amount of ethylene-butene copolymer in the ethylene polymer (A), the inclusion of amorphous silica with a specific surface area in the flame-retardant resin composition (B), or the low-density polyethylene having a melting point of 95º to 125º (C).

With respect to the difference, Yaguchi (A) teaches an elastomer composition for an insulated wire and insulated cable (Yaguchi, abstract; [0003]), wherein the elastomer 
Yaguchi teaches the LDPE has a melting point of 108ºC (Yaguchi, Table 1).
Yaguchi teaches the base polymer comprises 0% by weight to 50% by weight to LDPE and not less than 50% by mass of ethylene-α-olefin copolymer (Yaguchi, [0035]; [0042]). 
As Yaguchi expressly teaches, the ethylene-α-olefin copolymer comprises not less than 50% by mass, such as 60-75% by mass, of the base polymer from the viewpoint of elongation and mechanical strength. 
Yaguchi and Nakayama are analogous art as they are both drawn to compositions comprising polyolefin base polymers for use in insulated wires and insulated cables. 
In light of the disclosure of using a LDPE having a melting point of 108ºC as provided by Yaguchi, it therefore would have been obvious to one of ordinary skill in the art to use a LDPE having a melting point of 108ºC as the LDPE in the ethylene polymer of Nakayama, in order to produce an insulated wire with predictable success, as Yaguchi teaches LDPE having a melting point of 108ºC is suitable for use in a resin composition for an insulated wire, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).
In light of the motivation of using not less than 50% by mass of an ethylene-α-olefin copolymer and not more than 50% by mass of LDPE as provided by Yaguchi, it therefore would have been obvious to one of ordinary skill in the art to use not less than 50% by mass of ethylene-butene copolymer and not more than 50% by mass of LDPE in the ethylene polymer of Nakayama, from the viewpoint of elongation and mechanical strength, and thereby arrive at the claimed invention. 
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, the polyolefin resin comprises 50 parts by weight LDPE and 50 parts by weight ethylene-butene copolymer.
	
	With respect to the difference, Chiba (B) teaches a flame-retardant resin composition for an insulated wire (Chiba, [0001]; [0005]), wherein the resin composition comprises a metal hydroxide as a flame retardant (Chiba, [0016]). 
	Chiba further teaches the resin composition comprises silica, preferably silica having a BET specific surface area of 50 to 380 m2/g, such as Aerosil 130 (Chiba, [0022]). Chiba teaches the amount of silica in the resin composition is preferably 3 to 7 parts by mass (Chiba, [0022]; [0007]). 
	In view of evidence provided by Burdzy, Aerosil 130 is amorphous silica (Burdzy, [0045]). In view of evidence provided by Lortz, Aerosil 130 possesses a BET specific surface area of 130 m2/g (Lortz, [0041]). 
	As Chiba expressly teaches, if the amount of silica blended is too large, the surface of the electric wire will be roughened which spoils the appearance and deteriorates the adhesion between the conductor and the insulator (Chiba, [0022]). 
	As Chiba expressly teaches, a flame-retardant resin composition containing an optimum amount of silica produces uneveneness due to silica on the surface of the wire, therefore the contact area between the electric wires becomes smaller which makes it difficult to fuse even in a high temperature environment (Chiba, [0034]; [0022]). 
	Chiba and Nakayama in view of Yaguchi are analogous art as they are both drawn to flame retardant compositions for insulated wires. 


Regarding claims 5-6
Nakayama further teaches coloring agents, such as carbon black in an amount of 10 parts by mass, can be added to the resin composition (Nakayama, [0049] Table 1-3). 

Claims 1-2, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2009/0114417) (Nakayama) in view of Zhou et al. (US 2015/0294755) (Zhou) and Chiba et al. (JP2012087238A) (Chiba), taken in view of evidence provided by Davis (US 4,216,101), Burdzy et al. (US 2013/0287980) (Burdzy), and Lortz et al. (US 2003/0150838) (Lortz).
Chiba et al. (JP 2012087238A) (Chiba) is cited in the IDS filed 02/02/2021. Applicant has provided a machine translation of Chiba. Citations to Chiba may be found in the machine translation provided by Applicant.
Regarding claims 1, 7, 9, and 13
Nakayama teaches an electric wire and cable comprising a sheath made of a radiation-resistant non-halogen flame-retardant resin composition including 30 to 300 parts by weight of metal hydroxide blended into 100 parts by weight of an ethylene polymer (i.e., base polymer) (Nakayama, abstract; claim 1). Given Nakayama does not require additional flame retardants, it is clear the flame retardant consists of the metal hydroxide. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Nakayama teaches the electric wire (i.e, insulated wire) comprises a plurality of copper conductors 1 covered with an insulator 2, wherein the insulator 2 is formed of the radiation-resistant non-halogen flame-retardant resin composite (Nakayama, [0051]; FIG. 1). As shown in FIG. 1 of Nakayama, the insulator (i.e., insulation layer) covers an outer periphery of the conductor. 
Nakayama teaches the ethylene polymer includes blended low-density polyethylene and ethylene-butene copolymer (Nakayama, [0038]). 
Nakayama does not explicitly teach the amount of low-density polyethylene or the amount of ethylene-butene copolymer in the ethylene polymer (A) or the inclusion of amorphous silica with a specific surface area in the flame-retardant resin composition (B).

With respect to the difference, Zhou (A) teaches a polymeric composition comprising an ethylene-based thermoplastic polymer and an olefinic thermoplastic elastomer employed in forming coated wires and cables (Zhou, abstract).
Zhou teaches the ethylene-based thermoplastic polymer is low-density polyethylene and the olefinic thermoplastic elastomer is an ethylene-butene copolymer (Zhou, claim 1; [0006]; [0019]; [0021-0023]), wherein the polymeric composition comprises low-density polyethylene in the amount of 25 to 85% by weight and ethylene-butene copolymer in the amount of 1 to 75% by weight (Zhou, [0037]). 

	As Zhou expressly teaches, the addition of ethylene-butene to LDPE provides enhanced low-temperature flexibility as compared to un-modified LDPE, while providing superior high-temperature performance as compared to polyvinyl chloride (Zhou, [0038]; [0066]). 
	As Zhou expressly teaches, performance increased with increasing olefin thermoplastic elastomer content (Zhou, [0066]). 
	Zhou and Nakayama are analogous art as they are both drawn to polyolefin compositions for coating wires and cables. 
	In light of the motivation of using a combination of LDPE/ethylene-butene copolymer as provided by Zhou, it therefore would have been obvious to one of ordinary skill in the art to use the polyolefin composition S17 or S18 of Zhou (i.e., S17 including about 50% by weight LDPE having a melting point of 110ºC and 50% by weight ethylene-butene copolymer; S18 including about 40% by weight LDPE having a melting point of 110ºC and 60% by weight ethylene-butene copolymer) as the ethylene polymer of Nakayama, in order to provide enhanced low-temperature flexibility as compared to un-modified LDPE, while providing superior high temperature performance as compared to polyvinyl chloride, and thereby arrive at the claimed invention. 
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, the polyolefin resin comprises 50 parts by weight LDPE and 50 parts by weight ethylene-butene copolymer.
	
	With respect to the difference, Chiba (B) teaches a flame-retardant resin composition for an insulated wire (Chiba, [0001]; [0005]), wherein the resin composition comprises a metal hydroxide as a flame retardant (Chiba, [0016]). 
	Chiba further teaches the resin composition comprises silica, preferably silica having a BET specific surface area of 50 to 380 m2/g, such as Aerosil 130 (Chiba, [0022]). Chiba teaches the amount of silica in the resin composition is preferably 3 to 7 parts by mass (Chiba, [0022]; [0007]). 
	In view of evidence provided by Burdzy, Aerosil 130 is amorphous silica (Burdzy, [0045]). In view of evidence provided by Lortz, Aerosil 130 possesses a BET specific surface area of 130 m2/g (Lortz, [0041]). 
	As Chiba expressly teaches, if the amount of silica blended is too large, the surface of the electric wire will be roughened which spoils the appearance and deteriorates the adhesion between the conductor and the insulator (Chiba, [0022]). 
	As Chiba expressly teaches, a flame-retardant resin composition containing an optimum amount of silica produces uneveneness due to silica on the surface of the wire, therefore the contact area between the electric wires becomes smaller which makes it difficult to fuse even in a high temperature environment (Chiba, [0034]; [0022]). 
	Chiba and Nakayama in view of Zhou are analogous art as they are both drawn to flame retardant compositions for insulated wires. 


Regarding claim 2
Nakayama further teaches coloring agents, such as carbon black in an amount of 10 parts by mass, can be added to the resin composition (Nakayama, [0049] Table 1-3). 

Claims 3-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2009/0114417) (Nakayama) in view of Zhou et al. (US 2015/0294755) (Zhou) and Chiba et al. (JP 2012087238A) (Chiba), taken in view of evidence provided by Davis (US 4,216,101), Burdzy et al. (US 2013/0287980) (Burdzy), and Lortz et al. (US 2003/0150838) (Lortz).
Chiba et al. (JP 2012087238A) (Chiba) is cited in the IDS filed 02/02/2021. Applicant has provided a machine translation of Chiba. Citations to Chiba may be found in the machine translation provided by Applicant.
Regarding claim 3-4, 8, and 10
Nakayama teaches an electric wire and cable comprising a sheath made of a radiation-resistant non-halogen flame-retardant resin composition including 30 to 300 parts by weight of metal hydroxide blended into 100 parts by weight of an ethylene polymer (i.e., base polymer) (Nakayama, abstract; claim 1). Given Nakayama does not require additional flame retardants, it is clear the flame retardant consists of the metal hydroxide. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Nakayama teaches the cable is formed by covering a plurality of copper conductors 1 with an insulator 2 and forming a sheath 3 on the insulator 2, wherein the insulator 2 and the sheath 3 are both formed of the radiation-resistant non-halogen flame-retardant resin composition (Nakayama, [0052]; FIG. 2). As shown in FIG. 2 of Nakayama, the insulator (i.e., insulation layer) covers an outer periphery of the conductor and therefore forms an insulated wire. Further, FIG. 2 shows the sheath is formed around the insulated wire. 
Nakayama teaches the ethylene polymer includes blended low-density polyethylene and ethylene-butene copolymer (Nakayama, [0038]). 
Nakayama does not explicitly teach the amount of low-density polyethylene having a specific melting point or the amount of ethylene-butene copolymer in the ethylene polymer (A), the inclusion of amorphous silica with a specific surface area in the sheath (B).

With respect to the difference, Zhou (A) teaches a polymeric composition comprising an ethylene-based thermoplastic polymer and an olefinic thermoplastic elastomer employed in forming coated wires and cables (Zhou, abstract).
Zhou teaches the ethylene-based thermoplastic polymer is low-density polyethylene and the olefinic thermoplastic elastomer is an ethylene-butene copolymer (Zhou, claim 1; [0006]; [0019]; [0021-0023]), wherein the polymeric composition comprises low-density polyethylene in the amount of 25 to 85% by weight and ethylene-butene copolymer in the amount of 1 to 75% by weight (Zhou, [0037]). 

	As Zhou expressly teaches, the addition of ethylene-butene to LDPE provides enhanced low-temperature flexibility as compared to un-modified LDPE, while providing superior high-temperature performance as compared to polyvinyl chloride (Zhou, [0038]; [0066]). 
	As Zhou expressly teaches, performance increased with increasing olefin thermoplastic elastomer content (Zhou, [0066]). 
	Zhou and Nakayama are analogous art as they are both drawn to polyolefin compositions for coating wires and cables. 
	In light of the motivation of using a combination of LDPE/ethylene-butene copolymer as provided by Zhou, it therefore would have been obvious to one of ordinary skill in the art to use the polyolefin composition S17 or S18 of Zhou (i.e., S17 including about 50% by weight LDPE having a melting point of 110ºC and 50% by weight ethylene-butene copolymer; S18 including about 40% by weight LDPE having a melting point of 110ºC and 60% by weight ethylene-butene copolymer) as ethylene polymer of Nakayama, in order to provide enhanced low-temperature flexibility as compared to un-modified LDPE, while providing superior high temperature performance as compared to polyvinyl chloride, and thereby arrive at the claimed invention. 
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, the polyolefin resin comprises 50 parts by weight LDPE and 50 parts by weight ethylene-butene copolymer.
	
	With respect to the difference, Chiba (B) teaches a flame-retardant resin composition for an insulated wire (Chiba, [0001]; [0005]), wherein the resin composition comprises a metal hydroxide as a flame retardant (Chiba, [0016]). 
	Chiba further teaches the resin composition comprises silica, preferably silica having a BET specific surface area of 50 to 380 m2/g, such as Aerosil 130 (Chiba, [0022]). Chiba teaches the amount of silica in the resin composition is preferably 3 to 7 parts by mass (Chiba, [0022]; [0007]). 
	In view of evidence provided by Burdzy, Aerosil 130 is amorphous silica (Burdzy, [0045]). In view of evidence provided by Lortz, Aerosil 130 possesses a BET specific surface area of 130 m2/g (Lortz, [0041]). 
	As Chiba expressly teaches, if the amount of silica blended is too large, the surface of the electric wire will be roughened which spoils the appearance and deteriorates the adhesion between the conductor and the insulator (Chiba, [0022]). 
	As Chiba expressly teaches, a flame-retardant resin composition containing an optimum amount of silica produces uneveneness due to silica on the surface of the wire, therefore the contact area between the electric wires becomes smaller which makes it difficult to fuse even in a high temperature environment (Chiba, [0034]; [0022]). 
	Chiba and Nakayama in view of Zhou are analogous art as they are both drawn to flame retardant compositions for insulated wires. 
	In light of the motivation of including silica in the flame-retardant resin composition as provided by Chiba, it therefore would have been obvious to one of ordinary skill in the art before 

Regarding claims 5-6
Nakayama further teaches coloring agents, such as carbon black in an amount of 10 parts by mass, can be added to the resin composition (Nakayama, [0049] Table 1-3). 


Response to Arguments
In view of the amendment to claims 1 and 3 including, “the flame retardant consists of the metal hydroxide” in line 13, it is agreed the previous 35 U.S.C. 103 rejections do not meet the presently claimed. Therefore, the previous 35 U.S.C 103 rejections are withdrawn. However, the amendment necessitates a new set of rejections, as set forth above. 

Applicant’s arguments with respect to claims 1-10 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789